Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 1 of 91 PageID #: 4416




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 2 of 91 PageID #: 4417
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 3 of 91 PageID #: 4418
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 4 of 91 PageID #: 4419




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 5 of 91 PageID #: 4420
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 6 of 91 PageID #: 4421
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 7 of 91 PageID #: 4422




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 8 of 91 PageID #: 4423
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 9 of 91 PageID #: 4424
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 10 of 91 PageID #: 4425




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 11 of 91 PageID #: 4426
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 12 of 91 PageID #: 4427
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 13 of 91 PageID #: 4428
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 14 of 91 PageID #: 4429




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 15 of 91 PageID #: 4430
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 16 of 91 PageID #: 4431
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 17 of 91 PageID #: 4432




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 18 of 91 PageID #: 4433
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 19 of 91 PageID #: 4434
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 20 of 91 PageID #: 4435




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 21 of 91 PageID #: 4436
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 22 of 91 PageID #: 4437




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 23 of 91 PageID #: 4438
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 24 of 91 PageID #: 4439
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 25 of 91 PageID #: 4440




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 26 of 91 PageID #: 4441
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 27 of 91 PageID #: 4442
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 28 of 91 PageID #: 4443
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 29 of 91 PageID #: 4444




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 30 of 91 PageID #: 4445
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 31 of 91 PageID #: 4446
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 32 of 91 PageID #: 4447




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 33 of 91 PageID #: 4448
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 34 of 91 PageID #: 4449




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 35 of 91 PageID #: 4450
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 36 of 91 PageID #: 4451




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 37 of 91 PageID #: 4452
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 38 of 91 PageID #: 4453
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 39 of 91 PageID #: 4454




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 40 of 91 PageID #: 4455
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 41 of 91 PageID #: 4456




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 42 of 91 PageID #: 4457
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 43 of 91 PageID #: 4458
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 44 of 91 PageID #: 4459
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 45 of 91 PageID #: 4460




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 46 of 91 PageID #: 4461
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 47 of 91 PageID #: 4462
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 48 of 91 PageID #: 4463




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 49 of 91 PageID #: 4464
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 50 of 91 PageID #: 4465
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 51 of 91 PageID #: 4466




                          EXHIBIT 4
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 52 of 91 PageID #: 4467




                                                                      August 12, 2020


 BY E-MAIL

 Mr. Steven S. Guttman
 United States Probation Office
 Eastern District of New York
 202 Federal Plaza
 West Wing 2nd Floor
 Central Islip, NY 11722-9012

                Re:     United States v. Christopher McPartland and Thomas J. Spota
                        17-cr-0587 (JMA)

 Dear Officer Guttman:

        As you know, this firm represents Thomas Spota in the above-referenced case. I am
 writing to set forth our objections to the Pre-Sentence Report (“PSR”) dated June 16, 2020.

          Page 3, Offenses, Count 4 – Accessory After the Fact: Mr. Spota objects to the
 description of Count 4 as a Class D felony, resulting in potential penalties of “not more than 5
 years imprisonment/$125,000 fine.” Because (i) Count 4 did not allege that John Doe
 (Christopher Loeb) suffered a bodily injury, (ii) the government did not prove a bodily injury at
 trial, and (iii) the jury was not asked or required to find a bodily injury as an element of Count 4
 (see 12.16.19 Tr. 3649:7−3654:17), the offense of conviction is instead a Class B misdemeanor –
 an offense with a statutory maximum term of imprisonment of not more than six months and a
 maximum fine of $5,000. See 18 U.S.C. § 242 (violation without bodily injury element “shall
 be fined under this title or imprisoned not more than one year”); § 3 (“an accessory after the fact
 shall be imprisoned not more than one-half the maximum term of imprisonment or . . . fined not
 more than one-half the maximum fine prescribed for the punishment of the principal”);
 § 3559(a)(7) (offense with maximum term of imprisonment of six months or less is a Class B
 misdemeanor); § 3571(b)(6) (maximum fine for Class B misdemeanor is $5,000); see also
 https://www.justice.gov/crt/statutes-enforced-criminal-section (“A violation of [242] is a
 misdemeanor, unless prosecutors prove one of the statutory aggravating factors such as a bodily
 injury”); United States v. Cowden, 882 F.3d 464, 475 (4th Cir. 2018) (similar).
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 53 of 91 PageID #: 4468




 Mr. Steven S. Guttman
 August 12, 2020
 Page 2

         Paragraphs 7-31 – Offense Conduct: Mr. Spota maintains his innocence as to each of the
 charges in the indictment and thus, as a general matter, disputes the PSR’s assertions concerning
 his alleged participation in the alleged offenses. In addition, Mr. Spota objects to specific
 assertions relating to the offense conduct, as reflected in the paragraphs that follow herein. We
 request that each of these specific assertions be stricken from the PSR.

         Paragraph 8 – Offense Conduct: Mr. Spota objects to the assertions concerning the
 response to the anonymous letter. While the response bears Mr. Spota’s signature, that fact is
 insufficient to support the assertion that he “intentionally misrepresented and obfuscated the facts
 underlying the IA investigation” in the response. Mr. Spota signed numerous letters during his
 16-year tenure as Suffolk County District Attorney, the majority of which he neither drafted nor
 independently fact-checked. Mr. Spota’s signature on this letter thus cannot fairly support the
 conclusion that he drafted or personally fact-checked the letter, much less that he was aware of
 any inaccuracy therein, let alone intentionally misrepresented or obfuscated anything. Further,
 the nature of the alleged inaccuracy supports that Mr. Spota was not aware of it at the time. The
 letter conflates two alleged incidents that occurred nearly two decades earlier. Mr. Spota had no
 involvement with one of those incidents (a 1994 home invasion at James Burke’s residence) and
 was involved only briefly, in his capacity as Mr. Burke’s attorney, to finalize a 1995
 departmental plea deal in connection with the second (relating to Mr. Burke’s relationship with
 Lowrita Rickenbacker).

         In addition, Mr. Spota objects to the assertion that Mr. Burke, once appointed as the
 Chief of Department, “answered only to Spota.” At that time, Mr. Burke was the Chief of
 Department of the Suffolk County Police Department (“SCPD”), the highest-ranking uniformed
 position in the SCPD. In that role, Mr. Burke reported to the SCPD Commissioner, Edward
 Webber – not Mr. Spota. Mr. Burke did not work for Mr. Spota and did not “answer[]” to him.
 To the contrary, as former Chief Assistant District Attorney Emily Constant testified at trial, Mr.
 Spota and Mr. Burke’s relationship chilled after Mr. Burke became the Chief of Department,
 with Mr. Spota lodging complaints concerning the SCPD with Mr. Burke and Mr. Burke's
 superior, Commissioner Webber. (12.05.19 Tr. 2599:23−2602:15)

         Similarly, Mr. Spota objects to the assertion that he had “control” over SCPD personnel
 decisions. The SCPD and the Suffolk County District Attorney’s Office (“SCDAO”) were
 distinct agencies, with distinct leadership overseeing each organization’s own personnel
 decisions. While Mr. Spota had input into which officers served on the SCDAO’s Detectives
 Squad, which operated within and as part of the SCDAO, he had no final authority over SCPD
 personnel decisions. Indeed, the vast majority of SCPD promotions were governed solely by
 civil service examination results – not by the District Attorney or anyone else. (11.14.19 Tr.
 134:19−137:1; GX 833) Nor did Mr. Spota use his “position[] and influence to promote . . .
 supporters and punish . . . detractors.”
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 54 of 91 PageID #: 4469




 Mr. Steven S. Guttman
 August 12, 2020
 Page 3

          Paragraph 10 – Offense Conduct: Mr. Spota objects to the assertion that Mr. Burke
 admitted to him that Mr. Burke assaulted Mr. Loeb. Mr. Burke never made any such admission
 to Mr. Spota. Instead, Mr. Burke repeatedly denied to Mr. Spota and others that he assaulted Mr.
 Loeb, and reiterated repeatedly to Mr. Spota and others that the federal investigation into the
 assault was retaliation for Mr. Burke’s removal of three SCPD detectives from a joint federal-
 local gang task force – a decision that enraged the same prosecutor’s office that subsequently
 investigated Mr. Burke for allegedly assaulting Mr. Loeb. We also note that when Mr. Burke did
 acknowledge to others – such as Sanjiv Panchal and Dennis Sullivan, who are referenced in the
 PSR – that he assaulted Mr. Loeb, he minimized his conduct. Specifically, Mr. Panchal testified
 at trial that, shortly after the assault, Mr. Burke informed him that he had merely “bopped” Mr.
 Loeb on the head. (11.21.19 Tr. 1146:25−1147:13) Similarly, Mr. Sullivan testified at trial that
 Mr. Burke initially denied the assault to him – stating that the federal investigation into the
 assault allegation was “BS” prompted by Mr. Burke’s removal of detectives from the task force.
 (11.25.19 Tr. 1490:5−25) It was not until 2013 or 2014 that Mr. Burke told Mr. Sullivan that he
 had “squeezed” Mr. Loeb’s “cheeks.” (11.25.19 Tr. 1492:7−17) Moreover, Mr. Burke also
 denied, to his longtime colleague Emily Constant, his longtime close friend Anthony D’Orazio,
 and his own lawyer Joseph Conway, that he participated in the Loeb assault. (12.05.19 Tr.
 2532:1−2533:20 (Ms. Constant); 12.09.19 Tr. 2910:12−25 (Mr. D’Orazio); 12.10.19 Tr.
 3046:5−3047:8 (Mr. Conway)) Thus, contrary to the assertions in and implication of the PSR,
 Mr. Burke actually denied or minimized his alleged assault of Mr. Loeb to some of his closest
 associates, including to Mr. Spota (to whom he repeatedly denied it).

         Paragraph 11 – Offense Conduct: Mr. Spota objects to the implication that he assigned
 Mr. Loeb’s case to the SCDAO’s Government Corruption Bureau (“GCB”), much less that he
 did so in order to “control[]” the case. To the contrary, as Ms. Constant testified at trial, when
 Mr. Spota learned that a GCB prosecutor, Spiros Moustakas, handled the initial court appearance
 in the Loeb case (an assignment in which Mr. Spota had no role), Mr. Spota directed Ms.
 Constant to transfer the case to the Major Crime Bureau. (12.04.19 Tr. 2427:4−24) The reason
 the case was not actually transferred was because, by her own admission, Ms. Constant forgot to
 follow through on Mr. Spota’s directive. (12.04.19 Tr. 2428:16−20, 2430:8−2432:6) Indeed,
 Mr. Moustakas testified at trial that, at a later point − when he was presenting the case to the
 grand jury and ran into Mr. Spota − Mr. Spota appeared “puzzled” and “surprised” that Mr.
 Moustakas was still handling the case. (11.21.19 Tr. 1083:14−1084:8)

        In addition, Mr. Spota objects to the characterization of his decision to appoint a special
 prosecutor. As Mr. Moustakas’s trial testimony made clear, Mr. Loeb’s criminal attorney
 alleged in private – outside of the courtroom, in an empty jury room, off the record, and outside
 of the presence of the judge and court reporter – that Mr. Burke had assaulted Mr. Loeb, and
 sought to leverage that allegation in order to secure a favorable plea deal for Mr. Loeb.
 (11.21.19 Tr. 1085:5−1088:22) When Mr. Spota learned about this later that same day, Mr.
 Spota immediately directed that the case be transferred to a special prosecutor – despite the
 absence of any public allegation at the time about the alleged assault. (11.21.19 Tr. 1088:23–
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 55 of 91 PageID #: 4470




 Mr. Steven S. Guttman
 August 12, 2020
 Page 4

 1094:7) Mr. Spota sought a special prosecutor for the case because, once Mr. Burke was
 accused of assaulting Mr. Loeb, it was appropriate for the SCDAO to recuse itself from the case,
 given Mr. Burke’s prior affiliation with the SCDAO. (12.04.19 Tr. 2359:13−20 (John Meehan),
 2441:21−2442:8 (Ms. Constant))

         Further, Mr. Spota objects to the assertion that it was “inexplicabl[e]” that the Nassau
 County District Attorney’s Office (“NCDAO”) was not asked to handle the Loeb case. As Ms.
 Constant testified at trial, the NCDAO rarely agreed to act as a special prosecutor on SCDAO
 cases, even though the SCDAO had willingly assisted the NCDAO by acting as a special
 prosecutor in NCDAO cases. In light of this history, the SCDAO asked the Queens County
 District Attorney’s Office (“QCDAO”) – the district attorney’s office in the second-closest
 county to Suffolk – if it would assist. (12.05.19 Tr. 2609:8−2610:25)

        Finally, Mr. Spota objects to the assertion that Mr. Spota and Jack Ryan − a member of
 the QCDAO who was involved in assigning Assistant District Attorney Peter Crusco to handle
 the Loeb case − “enjoy[ed] a long-standing friendship.” The two had no personal relationship
 and only interacted, infrequently, in their professional capacities. As just one indication of the
 limited nature of their professional relationship, based on phone records introduced by the
 government at trial, Mr. Spota and Mr. Ryan spoke by phone for over one minute only seven
 times in nearly 10 years. (12:10.17 Tr. 3109:14–25 (discussing GX 500C); GX 500 at
 PH029701, 62332, 24201–03, 24205)

         Paragraph 12 – Offense Conduct: Mr. Spota objects to the implication that he determined
 the scope of either the SCDAO’s request for a special prosecutor, or the proposed order
 appointing the special prosecutor. Mr. Spota had no involvement in preparing either document
 and we are unaware of any evidence that he instructed anyone on the scope of either document.
 Further, Mr. Spota objects to the assertions that the request and order “intentionally” omitted the
 assault allegation and “effectively prevent[ed]” the special prosecutor from investigating that
 allegation, much less that he had any involvement in that alleged omission. As both Ms.
 Constant and former SCDAO Appeals Chief Michael Miller testified at trial, regardless of the
 wording of the request and order, those documents necessarily provided the special prosecutor
 with authority to investigate the assault allegation because, in order to respond to a motion to
 suppress Mr. Loeb’s confession as involuntary due to the alleged assault, the special prosecutor
 would be required to investigate whether the assault had in fact occurred. (12.05.19 Tr.
 2562:25−2564:9 (Ms. Constant), 2756:6−17 (Mr. Miller)) Further, as Mr. Miller testified, while
 in his opinion the request and order did not authorize the special prosecutor to investigate the
 alleged assault as an independent crime, the scope of the special prosecutor’s authority could
 easily have been expanded to include such an investigation at the request of the special
 prosecutor. (12.05.19 Tr. 2756:18−22, 2764:17−2765:17) Indeed, as Mr. Crusco told the
 government prior to trial (GX 3500-PC-11 p. 4), he and Mr. Ryan were also of the opinion that
 Mr. Crusco’s authority could have been expanded to include prosecuting Mr. Burke for the
 assault, if probable cause against Mr. Burke was developed.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 56 of 91 PageID #: 4471




 Mr. Steven S. Guttman
 August 12, 2020
 Page 5

         Paragraph 13 – Offense Conduct: Mr. Spota objects to each of the assertions concerning
 his alleged conduct in this paragraph. Mr. Spota played no role in selecting former Chief of
 Detectives William Madigan as a liaison for the special prosecutor, much less with enlisting Mr.
 Madigan to “spy” on the special prosecutor. Instead, after Mr. Spota rejected the special
 prosecutor’s request that he appoint a liaison from the SCDAO, Mr. Spota learned that the SCPD
 had appointed Mr. Madigan as a liaison. (12.04.19 Tr. 2448:19−2449:7) Indeed, Mr. Madigan
 himself told the government in an interview and testified in the federal grand jury that Mr. Burke
 asked him to serve as a liaison – with no mention of Mr. Spota. (GX 3500-WM-2 p. 4;
 2016.06.15 Tr. 36:16−38:18; 2017.03.08 Tr. 16:2−5) Mr. Madigan also described his role as
 liaison as acting as the “middle person” between the special prosecutor and the SCPD – again,
 with no mention of Mr. Spota. (2017.03.08 Tr. 16:6−16)

          Mr. Spota also objects to the characterization of Mr. Madigan as a “loyalist” to Mr.
 Spota, with whatever negative connotation is implied. While Mr. Madigan previously worked
 for Mr. Spota and shared a collegial relationship with him, including occasionally joining him at
 social outings, the implication that Mr. Madigan displayed fealty to Mr. Spota at the time of the
 events in question – when he no longer worked for Mr. Spota, and instead worked at the SCPD –
 is false.

         Paragraph 15 – Offense Conduct: Mr. Spota objects to the assertions that he “engaged in
 numerous meetings and telephone conversations” concerning Mr. Loeb, the assault, and/or the
 federal investigation with James Hickey, Anthony Leto, or other members of the SCPD – “off-
 site” or otherwise; that he “agreed,” given “Burke’s reputation, to conceal Burke’s role in the
 assault and to obstruct the federal investigation to protect Burke”; and that he “regularly
 pressured, questioned and ultimately threatened” Mr. Hickey to ensure the other detectives’
 compliance.

          As to former SCPD detectives Kenneth Bombace and Mr. Leto − two of the three
 detectives who, along with Mr. Burke, assaulted Mr. Loeb and then tried to cover it up – both
 testified that they never had a conversation with Mr. Spota concerning these topics. (11.20.19
 Tr. 801:24−803:7 (Mr. Bombace); 11.25.19 Tr. 1307:7−1308:6 (Mr. Leto)) Indeed, the two
 barely knew Mr. Spota (id.) and Mr. Leto told the government prior to trial that he “could not
 recall any interaction with the [SCDAO] concerning Burke and the Loeb investigations.” (GX
 3500-AL-13 p. 1) And while Mr. Bombace and Mr. Leto spoke routinely with Mr. Hickey
 concerning these topics, not once did Mr. Hickey claim to either of them that he had spoken with
 Mr. Spota concerning these topics – much less pass on any alleged threats by Mr. Spota. (Id.)
 As Mr. Leto testified at trial, he “ha[d] no idea” whether Mr. Spota even met with Mr. Hickey
 about the Loeb case. (11.25.19 Tr. 1308:4−6; see also GX 3500-AL-15 p. 1 (indicating the same
 in pre-trial government interview) Similarly, Mr. Bombace testified that, while he spoke with
 Mr. Hickey “many times” during the course of the Loeb investigation, he agreed that Mr. Hickey
 had “not once” mentioned conversations with Mr. Spota. (11.20.19 Tr. 802:25−803:7) And,
 while the third detective involved in the Loeb assault, Michael Malone, did not testify at trial,
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 57 of 91 PageID #: 4472




 Mr. Steven S. Guttman
 August 12, 2020
 Page 6

 phone records introduced by the government at trial do not reflect a single call between Mr.
 Malone and Mr. Spota. (GX 500 at PH023475–67880, 3000)

         As to Mr. Hickey: the vast majority of his trial testimony concerning his alleged
 interactions with Mr. Spota is false.

         While Mr. Hickey claimed to have discussed “all the time” the above-described topics
 with Mr. Spota on the phone (11.26.19 Tr. 1593:5−16), phone records introduced by the
 government at trial reflect a total of only three phone calls between Mr. Hickey’s phones and Mr.
 Spota’s phones over a three-year period of time, from 2013 to 2015, which includes virtually the
 entire time period of the alleged conspiracy preceding Mr. Burke’s arrest. (12.03.19 Tr.
 2029:16−2031:21; GX 515) One of those calls (June 25, 2013) was a minute long, with no
 evidence of its content (or even if the call went through) (12.03.19 Tr. 2030:2−16 (Mr. Hickey);
 12.04.19 Tr. 2265:7−14 (FBI agent William Sena); GX 515); a second (May 12, 2015) was a call
 in which Mr. Spota asked Mr. Hickey where he should park his car at a law enforcement event
 and whether he could borrow a jacket (12.03.19 Tr. 2030:17−23; GX 515); and a third (August
 17, 2015) went to voicemail (12.03.19 Tr. 2030:24−2031:21; 12.04.19 Tr. 2266:17–2268:12 (Mr.
 Sena’s testimony that “F” under “Call Direction” on a Verizon phone record denotes that the call
 went to voicemail); GX 500 at PH025822 (noting “F” under “Call Direction” for this call), 515).
 Mr. Hickey’s explanation at trial – that he spoke to Mr. Spota on the phone “all the time”
 concerning the issues in this case when Mr. Burke conferenced Mr. Spota in to such calls (an
 allegation notably absent from the reports of Mr. Hickey’s 17 pre-trial interviews with the
 government) – is nothing but a latter-day fabrication intended to plug a gaping hole in his plainly
 spurious and uncorroborated testimony.

         Mr. Hickey’s assertion that he spoke with Mr. Spota concerning Mr. Loeb’s case “every
 single time” he saw Mr. Spota in the SCDAO building, either in the hallway or in or near the
 bathroom − amounting to a “few dozen” times (12.03.19 Tr. 2034:8−18) − is also false. Swipe
 card records for the SCDAO building introduced at trial reflect that, during the key time periods
 of the alleged conspiracy, when the federal grand jury investigation was known by the alleged
 conspirators to be ongoing, Mr. Hickey entered that building only once. (DX 17–18, 20) Mr.
 Hickey’s explanation – that he rarely swiped in because others held the door for him –
 disintegrates when compared to the far more frequent swipes of SCDAO employees (including
 Mr. Spota) who were actually in the building on a regular basis. (DX 17, 19, 22, 25) Moreover,
 Mr. Spota had a private bathroom in his office and thus there was no reason for him to run into
 Mr. Hickey in, or entering or exiting, the public bathrooms located elsewhere in the building.

        Further, it defies comprehension that Mr. Spota could have “regularly pressured,
 questioned and ultimately threatened” Mr. Hickey to ensure the detectives’ compliance without
 Mr. Hickey ever passing that threat on to the detectives involved in the assault. Yet, according to
 Mr. Bombace and Mr. Leto’s trial testimony, Mr. Hickey never conveyed any such threat.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 58 of 91 PageID #: 4473




 Mr. Steven S. Guttman
 August 12, 2020
 Page 7

         In addition, Mr. Hickey prepared several pages of detailed handwritten notes for his
 initial meeting with his criminal attorney, shortly after he learned that he was a target of the
 federal investigation and as he prepared to cooperate with the government. According to Mr.
 Hickey, these notes covered all the “key points” of the conspiracy.              (12.02.19 Tr.
 1770:23−1771:8) Yet, other than a single meeting with Mr. Spota on June 4, 2015, these notes
 did not reflect any conversations with Mr. Spota at any time.

         Finally, Mr. Hickey’s credibility as a witness is further undermined by his documented
 willingness to lie. This includes lying during in-court testimony in a 1992 criminal case in which
 he allegedly severely beat a suspect he had arrested (12.03.19 Tr. 2001:3−2009:1; GX 969);
 lying during an SCPD Internal Affairs Bureau investigation into his courtroom perjury in the
 1992 criminal case (id.); and numerous lies to his wife to conceal four separate, overlapping,
 years-long, extramarital affairs with SCPD subordinates and others (12.03.19 Tr. 2012:23–
 2013:16, 2015:12–2017:15, 2018:2–20, 2019:3−2020:13). These prior instances of deceit on his
 part, along with the motive to lie created by his plea bargain with the government, provide yet
 additional reasons to reject Mr. Hickey’s account of events as set forth in the PSR.

         Paragraph 17 – Offense Conduct: Mr. Spota objects to the assertion that he “assigned
 Madigan” to investigate who leaked Mr. Burke’s Internal Affairs Bureau file to Newsday in
 October 2013. That assertion is false. Indeed, Mr. Madigan did not even work for Mr. Spota at
 that time. In addition, Mr. Spota objects to the assertion that the SCDAO’s “investigati[on of]
 the leak of confidential officer safety-type crime patterns” in January 2014 was a “cover story”
 for the wiretap of John Oliva’s phone. As was evidenced by the video of Mr. Spota’s press
 conference concerning the January 2014 leak and other records introduced at trial (DX 10−13),
 as well as Ms. Constant’s testimony at trial concerning the wiretap of Mr. Oliva’s phone
 (12.05.19 Tr. 2615:19−2640:18), Mr. Spota’s decision to authorize the wiretap was spurred by
 the leak to Newsday of confidential police information concerning a robbery spree − a leak that
 imperiled the lives of officers who were in the field surveilling the robbery suspects at the time
 that Newsday published the story, and caused (quite understandably) an uproar among SCPD
 members and the police unions. The suggestion that Mr. Spota’s motive for the wiretap was
 based on Mr. Burke’s animus toward Mr. Oliva is belied by the fact that Mr. Spota initially
 sought to wiretap the phone of the reporter who wrote the story with the leaked information –
 not Mr. Oliva’s phone – but was advised that such a wiretap was not legally permissible due to
 freedom-of-the-press considerations. In addition, the suggestion that the January 2014 leak was
 a cover story for the wiretap is belied by the fact that the SCDAO informed the Federal Bureau
 of Investigation (the same agency that investigated Mr. Burke in 2013 for allegedly assaulting
 Mr. Loeb) of the wiretap before it even commenced, and even invited them to participate in
 monitoring the wiretap. The SCDAO also informed the United States Attorney’s Office for the
 Eastern District of New York of the wiretap during its pendency and invited the government to
 listen to calls intercepted during the wiretap – an invitation the government accepted. And the
 suggestion that the wiretap was somehow not legitimate is belied by the fact that Mr. Oliva was
 eventually arrested, confessed, resigned from the SCPD, and pleaded guilty to committing a
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 59 of 91 PageID #: 4474




 Mr. Steven S. Guttman
 August 12, 2020
 Page 8

 crime arising out of his leaks to Newsday. (11.21.19 Tr. 1060:11−1662:15) In short, the
 assertion that the January 2014 leak was a cover story, and not Mr. Spota’s true rationale for
 seeking the wiretap, is false.

         Paragraph 18 – Offense Conduct: Mr. Spota objects to the assertion that he engaged in
 any “obstructive efforts” prior to the close of the initial federal investigation in December 2013.
 As noted in the above-stated objections to Paragraph 15, the only evidence that Mr. Spota
 engaged in any such conduct during that time was Mr. Hickey’s uncorroborated trial testimony
 about phone calls and chance encounters in the SCDAO building and, for all of the reasons
 stated above, that testimony was false.

          Paragraph 19 – Offense Conduct: Mr. Spota objects to the assertions in this paragraph.
 For the reasons stated above, Mr. Spota did not “constant[ly]” or “regular[ly]” see Mr. Hickey,
 much less “remind” him that the detectives should not cooperate with the federal investigation.
 The assertions concerning the Cherrywood Country Club and Emerald Society events are also
 false. Notably, despite allegedly recording meetings concerning the conspiracy − including the
 initials of the participants − in his calendar for future use with the authorities, Mr. Hickey did not
 note Mr. Spota’s presence at either of these events. (12.02.19 Tr. 1806:20–1807:2; 12.03.19 Tr.
 2039:8−24) Similarly, despite including the “key points” regarding the conspiracy in his
 handwritten notes for his criminal attorney, Mr. Hickey did not mention either of these alleged
 meetings there either. (12.03.19 Tr. 2091:11−2092:18) Further, while the government obtained
 hundreds of photographs of the Emerald Society event, depicting scores of attendees, including
 elected officials, Mr. Spota is not included in any of them – a puzzling omission if, in fact, the
 sitting District Attorney actually attended the event. (12.03.19 Tr. 2045:20−2046:11) Nor is
 there any corroboration for Mr. Hickey’s testimony that he even saw Mr. Spota at either event,
 let alone spoke to him, let alone spoke to him about the Loeb investigation.

       Paragraphs 20–21 – Offense Conduct: Mr. Spota objects to the description of the June 4,
 2015 meeting in these paragraphs, which reflect Mr. Hickey’s false account of what occurred.

         As an initial matter, Mr. Hickey’s most recent account of this meeting, relayed at trial, is
 squarely contradicted by Mr. Hickey’s initial account of this meeting, included in his
 handwritten notes for his criminal attorney. These notes were prepared in or about mid-
 November 2015, and reflect Mr. Hickey’s most contemporaneous account of the meeting. And
 Mr. Hickey nowhere stated in his notes that Mr. Spota threatened anyone, that Mr. Spota
 instructed Mr. Hickey to “get his guys in order,” or that Mr. Spota said the detectives couldn’t
 “change their stories.” (12.03.19 Tr. 2105:3−2107:21) Given the highly-charged nature of these
 alleged statements, and Mr. Hickey’s later testimony that Mr. Spota (the sitting District
 Attorney) made them, the absence of any of them from Mr. Hickey’s notes strongly suggests that
 these statements were never made.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 60 of 91 PageID #: 4475




 Mr. Steven S. Guttman
 August 12, 2020
 Page 9

         Other flaws in Mr. Hickey’s account of the meeting further undermine his testimony. For
 example, Mr. Hickey testified at trial that, in the course of the meeting, he witnessed Mr. Spota
 call Mr. Burke’s attorney, Joseph Conway, and leave a message. Mr. Hickey’s handwritten
 notes reflect that the meeting began at 11:00 a.m.; Mr. Hickey testified that the call occurred 10
 to 15 minutes into the meeting (thus placing the call at 11:10 to 11:15), and that the meeting
 lasted about an hour (thus placing the end of the meeting at 12:00). (12.03.19 Tr.
 2055:2−2056:8) Yet, phone records introduced by the government reflect that Mr. Spota called
 Mr. Conway at 12:54 p.m., well over an hour after Mr. Hickey said the call occurred and even
 after the meeting ended. (GX 511)

        Mr. Hickey also claimed that Mr. Burke called Brian Mitchell, a Suffolk County attorney
 defending a civil suit brought by Mr. Loeb, from Mr. Spota’s office phone during the meeting.
 (12.03.19 Tr. 2056:9−20) Yet, phone records introduced by the government at trial do not reflect
 any such call. (GX 511)

         Mr. Hickey also testified that Mr. Spota recommended calling Pete Mayer to confirm
 whether the special prosecutor had returned Mr. Loeb’s case file to the SCDAO. (12.03.19 Tr.
 2056:21−2057:12) Yet, neither Pete Mayer Sr. nor Pete Mayer Jr. – both former SCDAO
 assistant district attorneys – worked at the SCDAO at the time of the June 4, 2015 meeting (they
 both left years before) or had anything to do with Mr. Loeb’s case. (DX 16)

         Mr. Hickey also testified that the meeting’s attendees speculated that Mr. Bombace was
 cooperating in light of a meeting Mr. Bombace had with then-Suffolk County Sheriff Vince
 DeMarco, during which Mr. Bombace asked to work for Sherriff DeMarco in order to retire in
 short order with a pension – allegedly an important clue that Mr. Bombace was seeking to leave
 the SCPD prior to cooperating. (11.26.19 Tr. 1695:16−1696:3) Yet, that meeting between Mr.
 Bombace and Sheriff DeMarco did not occur until June 23 – nearly three weeks after the June 4
 meeting. (11.20.19 Tr. 811:22–812:12; GX 3000, 3500-KB-9 Tr. 90–91; DX 15, 39) Thus, Mr.
 Hickey’s testimony that the Bombace/DeMarco June 23 meeting was discussed at the June 4
 meeting was obviously false.

         All of these inconsistencies and contradictions, together with the many other reasons (set
 forth above) to reject Mr. Hickey’s credibility as a witness, thoroughly undermine Mr. Hickey’s
 claim that Mr. Spota made the statements attributed to him in Paragraphs 20 and 21 of the PSR.

          Paragraph 25 – Offense Conduct: Mr. Spota objects to the assertions in this paragraph.
 Indeed, they are proven false by reference to the very grand jury transcripts they purport to
 summarize. While the paragraph states that “the detectives involved in the assault of Loeb”
 testified in the grand jury concerning the alleged extent of Mr. Spota’s involvement in the
 conspiracy – including that, if the detectives had “told the truth from the onset,” they “would
 have been targeted by Spota” – Mr. Malone never even mentioned Mr. Spota in his grand jury
 testimony (Witness Statement 712−776; 927−953); Mr. Bombace only answered one question
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 61 of 91 PageID #: 4476
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 62 of 91 PageID #: 4477




 Mr. Steven S. Guttman
 August 12, 2020
 Page 11

 accused of lying or committing perjury, much less that Mr. Spota pressured them to do so. The
 detectives involved in the Loeb assault and subsequent cover-up were not Mr. Spota’s
 subordinates and had no contact with Mr. Spota regarding either event. And while Mr. Leto
 perjured himself during an October 2013 suppression hearing concerning the assault, there is no
 credible evidence that Mr. Spota had anything to do with selecting Mr. Leto to testify or
 determining what he would say. In fact, Peter Crusco, the special prosecutor who conducted the
 Loeb prosecution, told the government before trial that he (Mr. Crusco) was the one who decided
 that Mr. Burke would not testify at the hearing, preferring to save his testimony for trial, and that
 the “cops” would testify at the hearing instead. (GX 3500-PC-7 at 2, 3500-PC-11 at 4–5) Mr.
 Crusco gave no indication that Mr. Spota had anything whatsoever to do with that decision. (Id.)

         In addition, Mr. Spota objects to the assertion that the duration of the conspiracy was “at
 least five years,” particularly to the extent it suggests that Mr. Spota engaged in obstructive
 conduct during all or even much of that time. There is no credible evidence of such conduct by
 Mr. Spota prior to Mr. Burke’s arrest in December 2015, and no evidence whatsoever of such
 conduct after that time.

       Paragraphs 34–35 – The Defendants’ Participation: Mr. Spota objects to several of the
 enhancements identified in these paragraphs.

         First, Mr. Spota cannot be held responsible for “substantial interference with the
 administration of justice.” That enhancement requires evidence of involvement in “a premature
 or improper termination of a felony investigation; an indictment, verdict, or any judicial
 determination based upon perjury, false testimony, or other false evidence; or the unnecessary
 expenditure of substantial governmental or court resources.” See U.S.S.G. § 2J1.2(b) (comment
 1). Here, to the extent imposition of the enhancement turns on Mr. Leto’s perjurious state court
 suppression hearing testimony in October 2013 and/or the closure of the initial federal
 investigation in December 2013, there is (as discussed above, in connection with Paragraph 33 of
 the PSR) no evidence that Mr. Spota was involved in Mr. Leto’s 2013 testimony, nor is there any
 credible evidence of any other involvement by Mr. Spota in the conspiracy prior to December
 2013. Mr. Hickey’s uncorroborated, implausible, evolving, and, at times, provably false
 testimony concerning Mr. Spota’s purported involvement during that period does not even come
 close to approaching the solid evidence required to impose this enhancement. Moreover, Mr.
 Spota cannot be held responsible for any misconduct by others during that time, given the lack of
 credible evidence that Mr. Spota joined the conspiracy during that time. See, e.g., U.S.S.G.
 § 1B1.3 (comment 3(B)) (“A defendant’s relevant conduct does not include the conduct of
 members of a conspiracy prior to the defendant joining the conspiracy, even if the defendant
 knows of that conduct[.]”).

        Second, the enhancement for the conspiracy being “extensive in scope” cannot be applied
 to Mr. Spota, for similar reasons. The credible evidence supports, at most, that Mr. Spota
 attended a meeting on June 4, 2015 where the Loeb investigation was discussed. That conduct
 cannot be considered “extensive” under any reasonable understanding of the term. Moreover,
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 63 of 91 PageID #: 4478
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 64 of 91 PageID #: 4479
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 65 of 91 PageID #: 4480




 Mr. Steven S. Guttman
 August 12, 2020
 Page 14

                                       *      *       *



        Thank you for your consideration of these objections and comments. I would be happy to
 discuss these matters further with you and answer any questions that you may have.


                                                                 Sincerely,

                                                                 /s/ Alan Vinegrad

                                                                 Alan Vinegrad



 cc (by e-mail):

        Nicole M. Boeckmann, Esq.
        Lara Treinis Gatz, Esq.
        Justina L. Geraci, Esq.
        Michael R. Maffei, Esq.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 66 of 91 PageID #: 4481




                       EXHIBIT 125
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 67 of 91 PageID #: 4482




                                                                     September 8, 2020

 BY E-MAIL

 Mr. Steven S. Guttman
 United States Probation Office
 Eastern District of New York
 202 Federal Plaza
 West Wing 2nd Floor
 Central Islip, N.Y. 11722-9012

                Re:    United States v. Christopher McPartland and Thomas J. Spota
                       17-cr-0587 (JMA)

 Dear Officer Guttman:

         I am writing on behalf of Thomas Spota in response to the government’s August 28, 2020
 letter regarding Mr. Spota’s objections to the Pre-Sentence Report (“PSR”). I respectfully
 request that this response be taken into account in addressing those objections.

         Paragraph 8 – Offense Conduct: The testimony by James Hickey cited by the
 government does not refute Mr. Spota’s objection that the record does not support that he
 “intentionally misrepresented and obfuscated the facts” contained in the response to the
 anonymous letter. Mr. Hickey’s testimony does not, and cannot, speak to Mr. Spota’s state of
 mind, and does not shed any light on the extent to which Mr. Spota personally drafted the letter
 or verified its accuracy.

         Nor has the government adequately supported the assertion that Mr. Spota “punish[ed]
 detractors.” The government’s account of the Oliva wire is flawed, for the reasons stated in Mr.
 Spota’s initial objections. In addition, as explained below, the government’s allegations
 concerning former Suffolk County Police Department (“SCPD”) officer Patrick Cuff are without
 basis.

        There is no evidence that Mr. Spota was “heavily involved” in the prosecution of Mr.
 Cuff’s son. Mr. Cuff testified that he never even spoke to Mr. Spota concerning the prosecution.
 (12.04.19 Tr. 2304:17–19) Further, while Mr. Cuff testified that he was “concerned” prosecutors
 might seek felony charges against his son, after an assistant district attorney stated she intended
 to present the case to a grand jury, there was no evidence concerning why that decision was
 made or who made it. (Id. 2283:25–2284:4) Instead, Mr. Hickey merely surmised that Mr.
 Spota or Christopher McPartland was responsible. (12.02.19 Tr. 1890:5–9) Even setting aside
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 68 of 91 PageID #: 4483




 Mr. Steven S. Guttman
 September 8, 2020
 Page 2

 Mr. Hickey’s many deficits as a witness, such conjecture is insufficient to support the assertion
 in the PSR. Indeed, as demonstrated below, the trial evidence showed that this conjecture was
 wrong: Mr. Cuff’s son was charged with and pled guilty to a misdemeanor, not a felony.

         For that reason, there was nothing “enhanced” about the prosecution of Mr. Cuff’s son.
 Quite the opposite. As Mr. Cuff testified at trial, his son took multiple guns from Mr. Cuff’s safe
 without permission, brought those weapons to a public place, and was arrested after a civilian
 reported this criminal conduct to the police. (12.04.19 Tr. 2296:19–2297:16, 2302:3–7)
 Nevertheless, Mr. Cuff’s son was charged with and pled guilty only to a single misdemeanor
 offense—an offense Mr. Cuff readily acknowledged that his son was guilty of committing. (Id.
 2302:8–21; 2304:5–11) Mr. Cuff’s son was given no jail time and, further, was given youthful
 offender status, as a result of which his case was sealed and his conviction was later vacated.
 (Id. 2302:22–2304:4) In short, Mr. Cuff’s son was treated extremely leniently for his serious,
 potentially dangerous crime.

         The government’s assertion that Mr. Spota was “heavily involved” in “helping ensure
 Cuff was demoted” is equally baseless. The government has not pointed to any evidence that
 Mr. Spota had any role in securing Mr. Cuff’s demotion. And Mr. Cuff testified that he never
 discussed his demotion with Mr. Spota. (Id. 2304:20–21) To the contrary, in his testimony he
 solely blamed James Burke for his demotion. (Id. 2289:20–22) Further, Mr. Hickey merely (and
 falsely) testified that Mr. Spota attended a “demotion party” for Mr. Cuff—not that Mr. Spota
 had any involvement in the demotion itself. (12.02.19 Tr. 1894:9–10)

          Paragraph 10 – Offense Conduct: The testimony cited by the government to support its
 assertion that Mr. Burke confessed assaulting Christopher Loeb to Mr. Spota is self-defeating.
 Mr. Hickey initially told prosecutors that he only “assumed” Mr. Spota knew that Mr. Burke had
 assaulted Mr. Loeb (12.03.19 Tr. 2066:5–16)—a statement at odds with Mr. Hickey’s account at
 trial that Mr. Burke discussed “[t]he fact that [he] beat the hell out of” Mr. Loeb “very openly”
 with Mr. Spota (11.26.19 Tr. 1576:14–21). Mr. Hickey also testified that, during a June 4, 2015
 meeting with Mr. Spota, Mr. Burke admitted only “tapping” Mr. Loeb on the head (id. 1696:23–
 25)—a statement that is, again, inconsistent with Mr. Hickey’s testimony that Mr. Burke
 admitted to Mr. Spota that he “beat the hell out of” Mr. Loeb. And his testimony is inconsistent
 with the many other witnesses who state that Mr. Burke denied that he assaulted Mr. Loeb—
 including denying it to Mr. Spota. (E.g., 12.04.19 Tr. 2455:2–5; 2457:1–2458:2; 2481:12–13;
 2483:10–22)

        Paragraphs 11–13 – Offense Conduct: The government’s assertion that Mr. Spota
 “control[led]” the Loeb case because the Government Corruption Bureau handled it is meritless.
 Mr. Spota was the District Attorney, and therefore was in a position to oversee (or even control)
 any prosecution, regardless of what Bureau handled it. In any event, Mr. Spota promptly ceded
 control of the Loeb case to the Queens County District Attorney’s Office (“QCDAO”) upon
 learning of Mr. Loeb’s assault allegation against Mr. Burke in February 2013. (11.21.19 Tr.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 69 of 91 PageID #: 4484




 Mr. Steven S. Guttman
 September 8, 2020
 Page 3

 1088:23–1094:7; 12.04.19 Tr. 2441:21−2442:8) And while the government seeks to disparage
 the QCDAO as a “friendlier” district attorney’s office—thereby implying that the QCDAO was
 more likely to conceal or ignore Mr. Burke’s assault of Mr. Loeb—there is no evidence
 supporting that nefarious characterization.

          Further, the government’s claim that there is “corroboration” for Mr. Hickey’s testimony
 that Mr. Spota selected former SCPD Chief of Detectives William Madigan to be a liaison to the
 special prosecutor is false. While the government cites testimony by former SCPD Chief of
 Patrol John Meehan and Mr. Burke’s attorney Joseph Conway indicating that Mr. Madigan acted
 as a liaison for Mr. Burke, their testimony in no way suggested that Mr. Spota had anything to do
 with assigning Mr. Madigan that role. (12.04.19 Tr. 2364:24–2365:17, 2366:17–2367:4;
 12.10.19 Tr. 2987:3–9) The sole reference to Mr. Spota in any of the cited testimony came from
 FBI agent William Sena—but Mr. Sena merely testified that phone records reflected calls
 between Mr. Spota’s phone and Mr. Burke’s phone during Mr. Loeb’s state suppression hearing.
 That is in no sense “corroboration” that Mr. Spota had anything to do with selecting Mr.
 Madigan to act as a liaison—and does nothing to counter the significant evidence (summarized
 in Mr. Spota’s initial objections) supporting that Mr. Spota had nothing to do with that decision.

         Finally, the government misdescribes Mr. Spota’s role in Mr. Madigan’s so-called
 “meteoric” rise at the SCPD. Mr. Burke appointed Mr. Madigan to the three-star role of Chief of
 Detectives, not Mr. Spota. (11.14.19 Tr. 174:21–25) And while former Chief Assistant District
 Attorney Emily Constant testified that Mr. Spota tried to help save Mr. Madigan’s job in October
 2015, after Mr. Burke was fired from the SCPD, the government omits the explanation: although
 County Executive Steve Bellone’s statement to Mr. Burke that he was going to be arrested
 suggested that Mr. Burke had committed the assault (GX 3500-EC-5 at 12), there was no similar
 basis for Mr. Spota to believe that Mr. Madigan was also involved, prompting Mr. Spota’s belief
 that his firing would have been “unfair.” (12.05.19 Tr. 2514:1–8)

         Paragraphs 15–16 – Offense Conduct: The government’s assertion here—and throughout
 its response (see Gov’t Resp. ¶¶ 8, 10–13, 15–16, 20–22)—that “the jury credited Hickey’s
 testimony in its entirety” is specious. As the Court itself observed in ruling on Mr. Spota’s
 motion under Rule 29 of the Federal Rules of Criminal Procedure, the jury could “credit only a
 sliver of Mr. Hickey’s testimony” and still vote to convict. (12.11.19 Tr. 3244:5–14) Thus,
 while the jury may have credited a “sliver” of Mr. Hickey’s testimony, the government cannot
 possibly know what portion of his testimony the jury relied on to reach its verdict, let alone rely
 on the verdict as a basis to credit Mr. Hickey’s testimony in its entirety. There is, therefore,
 absolutely no basis to conclude that the jury credited Mr. Hickey’s uncorroborated account
 (nowhere to be found in the memoranda of his 17 pre-trial interviews) of “conference calls” with
 Mr. Spota, as an explanation for the fact that phone records reflected only three phone calls
 between the two during a several-year period.

         Paragraph 17 – Offense Conduct: The government’s proposed revision is itself
 objectionable. The evidence cited by the government does not support the assertion that Mr.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 70 of 91 PageID #: 4485




 Mr. Steven S. Guttman
 September 8, 2020
 Page 4

 Burke “enlisted . . . Spota . . . to investigate the leak of his personal file.” Mr. Meehan testified
 that Mr. Burke said that Mr. McPartland would be leading the leak investigation—and made no
 mention of Mr. Spota. (12.04.19 Tr. 2378:9–16) While the government also cites testimony by
 Mr. Meehan recounting Mr. Burke’s claim that “they” (the SCDAO) were going to investigate
 the leak (id. 2367:12–2368:8), that testimony was stricken from the record (id. 2376:8–14) and
 even the government, in its offer of proof to the Court, did not mention Mr. Spota in the context
 of this allegation (id. 2370:2–2372:5).

         Paragraphs 18–19 – Offense Conduct: Notwithstanding the government’s argument,
 there remains no corroboration for Mr. Hickey’s testimony that he even saw Mr. Spota at the
 Cherrywood Country Club and Emerald Society events, let alone spoke to him, let alone spoke to
 him about the Loeb investigation. Government Exhibit 957 is an email from Mr. Spota’s office
 to East End law enforcement officials inviting them to attend a meeting at the Cherrywood
 Country Club, to discuss gang-related crime. Notably, while Mr. Hickey eventually received the
 email from another recipient, Mr. Spota did not invite him to the event. More to the point, there
 is nothing in the email corroborating that Mr. Spota saw Mr. Hickey at the event, much less
 spoke to him, much less (if they spoke) what they spoke about. Second, Mr. Meehan testified
 that Mr. Spota and Mr. Hickey attended the Emerald Society event in 2015—but Mr. Meehan’s
 account is at odds with both (i) the record (Mr. Meehan recalled that Mr. Spota spoke at the
 event (12.04.19 Tr. 2402:1–7), but there is no photograph of Mr. Spota among the hundreds of
 photographs of the event’s attendees), and (ii) Mr. Hickey’s testimony (Mr. Hickey testified that
 Mr. Spota did not speak at the event (12.03.19 Tr. 2047:2–4)). The most likely explanation is
 that Mr. Meehan was recalling some other event, or an Emerald Society event in a different year.
 In any event, Mr. Meehan’s testimony does not corroborate that Mr. Spota saw Mr. Hickey at the
 event or spoke to him there—about the Loeb investigation or anything else.

        Paragraph 25 – Offense Conduct: While Mr. Spota agrees with the government that the
 PSR assertion—that SCPD officers’ grand jury testimony supports that Mr. Spota was involved
 in the conspiracy—must be revised, many of the government’s proposed revisions to this
 paragraph are unsound.

         First, the implication of the government’s proposed revision—that the officers accused
 Mr. Spota of any misconduct in their grand jury testimony—is false. Not a single officer
 mentioned Mr. Spota in the context of the conspiracy during their testimony—which is not
 surprising, given that Mr. Hickey is the only officer who claimed to have interacted with Mr.
 Spota in any way concerning the conspiracy.

         Second, the government’s argument—that officers attested to “the fact that, had [they]
 told the truth from the onset, not only would they have lost their jobs, but they and their families
 also would have been targeted by Burke and his powerful friends and allies, including and
 especially Spota”—is misleading, at best. The two officers (other than Mr. Hickey) who told the
 government about such a concern prior to trial (Mr. Bombace and Michael Kelly) shared their
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 71 of 91 PageID #: 4486
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 72 of 91 PageID #: 4487
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 73 of 91 PageID #: 4488




                     EXHIBIT 126
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 74 of 91 PageID #: 4489
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 75 of 91 PageID #: 4490
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 76 of 91 PageID #: 4491
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 77 of 91 PageID #: 4492
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 78 of 91 PageID #: 4493
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 79 of 91 PageID #: 4494
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 80 of 91 PageID #: 4495
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 81 of 91 PageID #: 4496
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 82 of 91 PageID #: 4497
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 83 of 91 PageID #: 4498
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 84 of 91 PageID #: 4499




                          EXHIBIT A
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 85 of 91 PageID #: 4500




                                          JOEL A. SICKLER

                        Sentencing Mitigation Specialist/Prisoner Advocate

                   Office Addresses:          114 N. Alfred Street, STE 330
                                              Alexandria, Virginia 22314
                                              Phone: (703) 574-1075
                                              Fax: (703) 997-6306

                   E-Mail:                    jsickler@justiceadvocacygroupllc.com


    PROFESSIONAL EXPERIENCE
          2003-Present
          Sentencing Specialist/Prisoner Advocate
          Justice Advocacy Group, LLC

          Helping criminal defense lawyers and their clients with preparation of comprehensive sentencing
          memoranda and strategic defense sentencing planning. Sentencing guidelines research and
          analysis. Federal prisoner designation, classification and adjustment to confinement consultation.
          Prisoner administrative remedy appeals. Capital mitigation investigation and presentation of
          mitigation evidence. Bail reports: flight/dangerousness assessments. Training. Expert testimony.

          I have worked in the field of corrections for more than 30 years and currently head the Justice
          Advocacy Group, LLC, a consortium of criminal justice professionals based in Alexandria,
          Virginia. The Justice Advocacy Group provides research for and advises criminal defense
          lawyers, probation departments and judges on federal sentencing issues and matters involving
          federal confinement. The firm also provides advocacy services related to federal prisoner
          designation and classification, and adjustment to confinement. Since 1980, as a criminologist, I
          have prepared over 2,500 evaluations for felony-level defendants facing sentencing in federal
          courts nationwide. I have submitted sentencing reports in 41 of the 93 federal judicial districts. I
          have received 40 federal court-appointments as a capital mitigation specialist and have testified as
          an expert regarding mitigation findings and recommendations in six federal jurisdictions. I have
          visited 51 federal prisons and have advised clients with inmate matters in 86 of the Bureau of
          Prisons’ (BOP) 120 institutions. With experience as a correctional counselor in the District of
          Columbia’s Department of Corrections and with prior tenure as Director of Client Services at the
          National Center on Institutions & Alternatives in Washington, DC, I have worked consistently for
          the past 30 years on federal sentencing and federal prison-related matters. Based on more than 30
          years of experience assisting clients committed to the federal Bureau of Prisons (BOP), I have
          extensive knowledge of the BOP and its stated mission, services, policies, program statements,
          regulations, and institutions.


          1991-2003
          Director, Client Specific Planning Services
          National Center on Institutions and Alternatives, Alexandria, Virginia

          Supervision of national, non-profit’s sentencing services to courts and defense attorneys
          overseeing network of regional divisions. Preparation of comprehensive sentencing reports and
          evaluations in major felony cases. Expert in development and design of multi-component,
          community-based sentencing plans. State and federal parole representation.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 86 of 91 PageID #: 4501
    Joel A. Sickler
    Page 2

             1988-1991
             Principal Criminologist
             The Sentencing Group, Los Angeles, California
             Founded consulting firm specializing in sentencing research and forensic services to defense
             lawyers and criminal justice agencies. Court-appointed penalty phase investigator, Los Angeles
             County Superior Court.

             1981-1987
             Senior Case Developer/Administrator
             National Center on Institutions and Alternatives, Washington, DC
             Produced detailed sentencing profiles and recommended creative sentencing alternatives to
             federal, state and local courts. Director of NCIA’s western regional office advancing Client
             Specific Planning services to leading criminal defense lawyers. Trained CSP case developers and
             headed research project with the RAND Corporation studying the effectiveness of community-
             based dispositions for juvenile offenders. See Academy of Criminal Justice Sciences, "Private
             Presentence Reports for Serious Juvenile Offenders: Implementation Issues and Impacts," Peter
             W. Greenwood & Susan Turner, Justice Quarterly, Vol. 10, No. 2, June 1993.


             1978-1981
             Corrections Officer/Classification and Parole/Probation Officer
             Department of Corrections, Washington, D.C.
             Yielded insight towards the inner workings of a state penitentiary system and parole & probation
             practices. Headed DOC committee to study system overcrowding and alternatives to confinement.


    PRESENTATIONS/TRAININGS


             Lecturer, New York City Criminal Bar Association, CLE Webinar Series, “Understanding the
                 Bureau Prisons: Incarceration-Related Considerations for New Federal Practitioners,” New
                 York, New York, August 20, 2020.

             Guest Speaker, Pennsylvania Association of Criminal Defense Lawyers, White Collar Practice
                Seminar, “Preparing for Sentencing from the Presentence Investigation Interview to the
                Sentencing Hearing,” Philadelphia, Pennsylvania, November 21, 2019.

             Guest Speaker, National Association of Criminal Defense Lawyers, West Coast White Collar
                Conference, “Creative Post-Sentencing Strategies, Pardons & Other Requests for Leniency,”
                Santa Monica, California, June 21, 2019.

             Guest Speaker, New York Federal Bar Council Committee on Sentencing, “Navigating the
                Federal Bureau of Prisons”, Sullivan & Cromwell LLP, New York, New York, February 28,
                2018.

             Guest Speaker, New York State Bar Association Committee on While Collar Criminal Litigation,
                “Federal Sentencing and Post-Conviction Strategies”, Proskauer Rose LLP, New York, New
                York, June 29, 2010.

             Invited Participant, United States Sentencing Commission, “Symposium on Alternatives to
                 Incarceration,” Washington, D.C., July 14-15, 2008.

             Lecturer, National Association of Criminal Defense Lawyers, “Defending the White Collar Case
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 87 of 91 PageID #: 4502
    Joel A. Sickler
    Page 3

                 –Federal Sentencing,” with David Debold, Gibson, Dunn & Crutcher, Georgetown University
                 School of Law, Washington, DC, September 27, 2007.

             Lecturer, National Legal Aid & Defender Association, National Alliance of Sentencing Advocates
                 & Mitigation Specialists, 2006 Death Penalty Mitigation Institute and Summer Conference,
                 “Nuts & Bolts of Federal Prison Placements,” Baltimore, Maryland, August 2, 2006.

             Faculty, Criminal Justice Act Panel Training Program, “How to Navigate the Bureau of Prisons,”
                United States Courthouse, Greenbelt, Maryland, December 16, 2005.

             Invited Speaker, New York Association of Criminal Defense Lawyers, "Preparing Your Client for
                 the Federal Bureau of Prisons," Annual CLE Seminar, New York, New York, December 6,
                 2001.

             Moderator, National Association of Sentencing Advocates, “Working with the Press” and
                “Creative Writing Skills,” Seventh Annual Conference, San Diego, California, April 12-15,
                2000.

             Faculty, Death Penalty Mitigation Institute, National Association of Sentencing Advocates, a grant
                project of the Bureau of Justice Assistance, San Diego, California, April 12-15, 2000.

             Faculty, Death Penalty Mitigation Institute, National Association of Sentencing Advocates, a grant
                project of the Bureau of Justice Assistance, Miami, Florida, April 14-15, 1999.

             Invited Speaker, National Association of Sentencing Advocates, “Back to Basics, Alternative
                 Sentencing Planning,” and “Advanced Report Writing,” Sixth Annual Conference, Arlington,
                 Virginia, April 16-18, 1998

             Instructor, Maryland HotSpot Communities Initiative, Governor Parris N. Glendening, Cabinet
                 Council on Criminal and Juvenile Justice, “Application of Client Specific Planning,”
                 Hagerstown, October 27, 1997; Salisbury, October 29, 1997; and Baltimore, Maryland,
                 November 5, 1997.
             Invited Speaker, National Association of Sentencing Advocates, “Making the Case with Writing
                 Skills,” and “Meeting the Federal Court Challenge, New Angles on the Guidelines,” Fifth
                 Annual Conference, San Francisco, California, May 1, 1997.
             Invited Speaker, Association of Criminal Defense Lawyers of New Jersey, “How to Get Your
                 Client an Alternative Sentence,” 8th Annual Seminar, East Brunswick, New Jersey, November
                 2, 1996.
             Trainer, National Legal Aid and Defender Association, Washington, D.C. Trained public
                 defender attorneys and social workers in sentencing advocacy, West Palm Beach, Florida;
                 Fayetteville, North Carolina, 1981-1982.


    PUBLICATIONS
             Co-Author, National Association of Criminal Defense Lawyers, “Bureau of Prisons Update:
                More Beds Less Rehabilitation,” The Champion, March 2005.

             Contributor, with Steven Vance, of chapter "Sentencing Alternatives in the Federal System," in
                Matthew Bender treatise, Federal Sentencing for Business Crimes, by Kirby D. Behre & A.
                Jeff Ifrah, Washington, D.C., 2002.

             Editor, The Sentencing Advocate, Criminal Defense and Sentencing Resource Guide, NCIA,
                 1999-2003.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 88 of 91 PageID #: 4503
    Joel A. Sickler
    Page 4


             Editor, NASA Notes, Quarterly newsletter for the National Association of Sentencing Advocates,
                 Washington, D.C., 1998-2003.
             Co-Author, California Attorneys for Criminal Justice, “Federal Sentencing Guidelines: Must
                Reducing Disparity Mean Increasing Severity,” with Vincent Schiraldi The Forum, Volume
                14, No. 2, March-April 1987.


    MEDIA
             Appearance, “Unraveled” film documentary directed & produced by Marc H. Simon, April 2012
                    release, Showtime and CNBC networks.

             Cited, “Michael Cohen Choice of Prison: Well Known to Jewish Offenders,” Corey Kilgannan,
                     New York Times, January 22, 2019.

             Cited, “Reality Winner Could Get Record-Setting Sentence in NSA Leak Case,” Jeremy Redman,
                     Atlanta Journal Constitution, August 22, 2018.

             Cited, “Shkreli Pledges Honesty If He Gets A Break on Prison Time,” Patricia Hurtado,
                     Bloomberg News, February 18, 2018.

             Cited, “Rajat Gupta To Finish Insider Trading Sentence at Home,” Anita Raghaven, New York
                     Times, January 20, 2016.

             Referenced, “School for Scoundrels: Doing Time in Prison Prep School,” Michael Rothfeld, The
                    Wall Street Journal, March 26, 2012.

             Cited, “No Place for Titans. Behind Bars, Fumo to Go From King to Serf”, Jeff Gammage,
                     Philadelphia Inquirer, August 30. 2009.

             Profiled, “Pre-Prison Prep for White-Collar Criminals”, Willow Duttge, Conde Nast
                      Protfolio.com,                             http://www.portfolio.com/resources/business-
                      intelligence/preparation_prep_for_whitecollor, May 11, 2007.

             Contributor, “What's Left of Lay and Skilling Wealth Is at Risk”, John R. Emshwiller & Gary
                    McWilliams, Wall Street Journal, May 27, 2006.

             Contributor, "For the Elite, Easing the Way to Prison." Alex Kuczynski, New York Times,
                December 9, 2001.

             Contributor, "Alternatives to Jail Can be Hard Labor or Stroll in the Park," Robert F. Worth, New
                York Times, July 6, 2002.

             Panel Member, American Bar Association Television Debate, “Bias in Sentencing,” Inside the
                Law with Jack Ford, Chief Legal Correspondent, NBC News, Florida State University,
                Tallahassee, Florida, April 26, 1996.

    VOLUNTEER
             Fundraiser, Knights of Columbus, Edward Douglas White Council, “Knights Assisting
                Virginia’s Retarded,” Arlington, Virginia, 1992-present.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 89 of 91 PageID #: 4504
    Joel A. Sickler
    Page 5

    EDUCATION
             1980     American University, Washington, D.C.
                      Master of Science Administration of Justice
                      National Honor Society for Public Affairs and Administration
             1978     Saint Anselm College, Manchester, New Hampshire
                      Bachelor of Science Criminal Justice Studies, Magna Cum Laude

    MEMBERSHIPS

             Associate Member, National Association of Criminal Defense Lawyers, Washington, D.C.
                 Member of Corrections Committee.
             Professional Member, National Alliance of Sentencing Advocates and Mitigation Specialists,
                 Washington, D.C. Served on Governing Board June 1997 – June 2001. Elected and served as
                 Vice-President July 1998 – July 2000. Committee member: certification, newsletter, policy.



    CERTIFICATIONS
             Private Investigator: State of California, Department of Consumer Affairs, Bureau of Collection
                 and Investigative Services. Licensed in good standing since 1988 (PI 11941).
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 90 of 91 PageID #: 4505




                                       Joel A. Sickler, Founder
                                    Justice Advocacy Group LLC
                              114 N. Alfred St. Alexandria, VA 22314
                                            703-622-6227
                               jsickler@justiceadvocacygroupllc.com

 Joel Sickler has worked in the field of sentencing and prisoner advocacy for more than 30 years
 and is the founder of the Justice Advocacy Group LLC in Alexandria, Virginia. He was a graduate
 fellow at American University’s School of Justice in Washington, DC, where he earned a Master
 of Science in the Administration of Justice.

 In the late 1970s, Mr. Sickler worked as a correctional officer at a large maximum-security
 penitentiary that served the District of Columbia (Lorton Reformatory). Active in the officer’s
 union, it was his idea to promote alternative, community-based sentencing and treatment programs
 for non-violent, mainly youthful offenders in hopes of curtailing the growth of Lorton’s prison
 population. Less crowded conditions would mean a safer work environment for the union members
 and fairer conditions for the inmates. The idea gained traction and the DC city council funded
 related programs. Not surprisingly, Mr. Sickler was notified by his union bosses to cease and desist.
 He was asked to take the position that the prison population was so dangerous few could be
 released early or diverted, and the union needed a new contract. After refusing to do so he was
 given the prison’s least desirable work assignments (mainly guarding mentally challenged
 prisoners in segregation). After witnessing that outcome and numerous atrocities at the prison—
 including having an inmate die in his arms—Mr. Sickler sought to achieve prison reforms
 consulting with the DC Parole & Probation offices and through the private sector.

 In 1981 he became a case developer with the prestigious National Center on Institutions and
 Alternatives’ (NCIA) Client Specific Planning (CSP) program in Washington, DC. He later
 became the NCIA’s director of client services.

 In 2003 he formed the Justice Advocacy Group LLC in Alexandria, VA to aid criminal lawyers
 and their clients with federal sentencing mitigation assistance and prison advocacy.

 Mr. Sickler has prepared over 2,500 evaluations for felony-level defendants facing sentencing in
 federal courts. He has visited 51 federal prisons and has advised clients with inmate matters in 86
 of the Bureau of Prisons’ 122 institutions. Based on more than 35 years of experience assisting
 clients committed to the federal Bureau of Prisons (BOP), he has extensive knowledge of the BOP
 and its stated mission, services, policies, program statements, regulations, and institutions.

 Mr. Sickler is an associate member of National Association of Criminal Defense Lawyers and
 National Legal Aid and Defender Association. He is a founding member of the National
 Association of Sentencing Advocates & Mitigation Specialists (NASAMS), serving as the
 organization first Vice President from 1998-2000. He speaks yearly at conferences and seminars
 for all three associations.
Case 2:17-cr-00587-JMA Document 268-6 Filed 03/05/21 Page 91 of 91 PageID #: 4506




 In 2011, he appeared in the Showtime network documentary, Unraveled, which featured the pathos
 of a scheming, prominent NYC lawyer dubbed “mini-Madoff” who was about to be sentenced and
 imprisoned.

 Clients of JAG LLC have included many of the most prominent defendants charged in high-profile
 federal criminal cases in the US.
